Per Curiam,
The plaintiff recovered a verdict, and after a hearing on a motion for judgment non obstante veredicto the judgment was entered in favor of the defendant. A careful examination of the testimony has convinced us that the case falls within the ruling of Earp v. Cummings, 54 Pa. 394, which has been followed in many cases in the Supreme, and in this court: Kifer v. Yoder, 198 Pa. 308; Speer v. Benedum Trees Oil Co., 239 Pa. 180; Groskin v. Moore, 249 Pa. 242; Barker v. Miller, 41 Pa. Superior Ct. 442, and cases noted in the opinion filed in the court below.
The conclusion reached by the trial judge in disposing of the motion is sustained by the authorities on which he relied.
The judgment is affirmed.